FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 under the Securities Exchange Act of 1934 For the month ended August, 2013 ICON plc (Registrant's name) 0-29714 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland (Address of principal executive offices) Brendan Brennan, CFO South County Business Park, Leopardstown, Dublin 18, Ireland. Brendan.Brennan@iconplc.com 011-353-1-291-2000 (Name, telephone number, email and/or facsimile number and address of Company contact person) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. YesX No Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes NoX Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes NoX Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82 N/A ICON plc Rider A This report on Form 6-K is hereby incorporated by reference in the registration statement on Form F-3 (Registration No.333-133371) of ICON plc and in the prospectus contained therein, and this report on Form 6-K shall be deemed a part of such registration statement from the date on which this report is filed, to the extent not superseded by documents or reports subsequently filed or furnished by ICON plc under the Securities Act of 1933 or the Securities Exchange Act of 1934. 1 GENERAL As used herein, “ICON”, the “Company” and “we” refer to ICON plc and its consolidated subsidiaries, unless the context requires otherwise. Business ICON public limited company (“ICON”) is a contract research organization (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. We specialize in the strategic development, management and analysis of programs that support all stages of the clinical development process - from compound selection to Phase I-IV clinical studies.Our vision is to be the Global CRO partner of choice for the Biopharma industry by delivering best in class information, solutions and performance in clinical and outcomes research. We believe that we are one of a select group of CRO’s with the expertise and capability to conduct clinical trials in most major therapeutic areas on a global basis and have the operational flexibility to provide development services on a stand-alone basis or as part of an integrated “full service” solution. At June 30, 2013 we had approximately 10,170 employees, in 78 locations in 37 countries. During the six months ended June 30, 2013, we derived approximately 42.2%, 46.1% and 11.7% of our net revenue in the United States, Europe and Rest of World, respectively. We began operations in 1990 and have expanded our business predominately through organic growth, together with a number of strategic acquisitions to enhance our capabilities and expertise in certain areas of the clinical development process.We are incorporated in Ireland and our principal executive office is located at: South County Business Park, Leopardstown, Dublin 18, Republic of Ireland. The contact telephone number of this office is 353 (1) 291 2000. Recent Developments Acquisitions On February 15, 2013 the Company acquired the Clinical Trial Services division of Cross Country Healthcare, Inc.Cross Country Healthcare’s Clinical Trial Services division includes US resourcing providers, ClinForce and Assent Consulting, whose services include contract staffing, permanent placement and functional service provision (“FSP”). The division also includes AKOS, a leading US and EU provider of pharmacovigilance and drug safety services. ClinForce and Assent will be combined with ICON’s FSP division, DOCS, creating a leader in global resourcing and FSP, while AKOS will enhance the services offered by ICON’s medical and safety services team (see note 3 Business Combinations for further information). 2 ICON plc CONDENSED CONSOLIDATED BALANCE SHEETS AS AT JUNE 30, 2, 2012 (Unaudited) (Audited) June 30, December 31, ASSETS (in thousands) Current Assets: Cash and cash equivalents $ $ Restricted cash - Short term investments - available for sale Accounts receivable, net Unbilled revenue Other receivables Deferred tax asset Prepayments and other current assets Income taxes receivable Total current assets Other Assets: Property, plant and equipment, net Goodwill Non-current other assets Non-current income taxes receivable Non-current deferred tax asset Intangible assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Payments on account Other liabilities Deferred tax liability 22 Income taxes payable Total current liabilities Other Liabilities: Non-current other liabilities Non-current government grants Non-current income taxes payable Non-current deferred tax liability Shareholders' Equity: Ordinary shares, par value 6 euro cents per share; 100,000,000 shares authorized, 60,861,741 shares issued and outstanding at June 30, 2013 and 60,287,498 shares issued and outstanding at December 31, 2012 Additional paid-in capital Capital redemption reserve Accumulated other comprehensive income ) ) Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2012 (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (in thousands except share and per share data) Revenue: Gross revenue $ Reimbursable expenses ) Net revenue Costs and expenses: Direct costs Selling, general and administrative expense Depreciation and amortization Restructuring and other items Total costs and expenses Income from operations Interest income Interest expense ) Income before provision for income taxes Provision for income taxes ) Net income $ Net income per Ordinary Share: Basic $ Diluted $ Weighted average number of Ordinary Shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2, 2012 (UNAUDITED) Six Months Ended June 30, June 30, (in thousands) Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Loss on disposal of property, plant and equipment Depreciation expense Amortization of intangibles Amortization of grants ) ) Share compensation expense Deferred taxes ) ) Changes in assets and liabilities: Increase in accounts receivable ) ) (Increase)/decrease in unbilled revenue ) (Increase)/decrease in other receivables ) (Increase)/decrease in prepayments and other current assets ) Increase in other non current assets ) ) Increase in payments on account Increase/(decrease) in other current liabilities ) Increase/(decrease) in other non-current liabilities ) (Decrease)/increase in income taxes payable ) Increase in accounts payable Net cash provided by operating activities Cash flows from investing activities: Purchase of property, plant and equipment ) ) Purchase of subsidiary undertakings ) ) Cash acquired with subsidiary undertakings Purchase of short term investments ) ) Sale of short term investments Change in restricted cash, net ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of share options Share issuance costs ) ) Tax benefit from the exercise of share options Repurchase of ordinary shares - ) Share repurchase costs - ) Drawdown of bank credit lines and loan facilities - Repayment of bank credit lines and loan facilities - ) Net cash provided by financing activities ) Effect of exchange rate movements on cash ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Shares Amount Additional Paid-in Capital Capital Redemption Reserve Accumulated Other Comprehensive Income Retained Earnings Total (dollars in thousands, except share data) Balance at December 31, 2012 $ ) $ $ Comprehensive Income: Net income - Currency translation adjustment - ) - ) Currency impact of long term funding - ) - ) Tax on currency impact of long term funding - ) - ) Unrealized capital gain - investments - ) - ) Total comprehensive income - ) Exercise of share options 42 - - - Issue of restricted share units - 4 - - - 4 Share issuance costs - - ) - - - ) Non-cash stock compensation expense - Tax benefit on exercise of options - Balance at June 30, 2013 $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 ICON plc NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2013 1. Basis of Presentation These condensed consolidated financial statements, which have been prepared in accordance with United States generally accepted accounting principles (“US GAAP”), have not been audited. The condensed consolidated financial statements reflect all adjustments, which are, in the opinion of management, necessary to present a fair statement of the operating results and financial position for the periods presented. The preparation of the condensed consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect reported amounts and disclosures in the condensed consolidated financial statements. Actual results could differ from those estimates. The condensed consolidated financial statements should be read in conjunction with the accounting policies and notes to the consolidated financial statements included in ICON’s Form 20-F for the year ended December 31, 2012. Operating results for the six months ended June 30, 2013 are not necessarily indicative of the results that may be expected for the fiscal period ending December 31, 2013. 2. Goodwill June 30, December 31, (in thousands) Opening balance $ $ Current period acquisitions Prior period acquisitions - Foreign exchange movement ) Closing balance $ $ 7 3. Business Combinations Acquisition - Clinical Trial Services Division of Cross Country Healthcare, Inc. On February 15, 2013 the Company acquired the clinical trial services division of Cross Country Healthcare Inc. for an initial cash consideration of $51.9 million. The agreement provided for further consideration of up to $3.75 million which may become payable if certain performance milestones are achieved during the period ended December 31, 2013.Cross Country Healthcare’s Clinical Trial Services division includes US resourcing providers, ClinForce and Assent Consulting, whose services include contract staffing, permanent placement and functional service provision. The division also includes AKOS, a leading US and EU provider of pharmacovigilance and drug safety services. ClinForce and Assent will be combined with ICON’s FSP division, DOCS, creating a leader in global resourcing and FSP, while AKOS will enhance the services offered by ICON’s medical and safety services team. Certain operating margin perfomance milestones in relation to ClinForce and Assent Consulting were not achieved during the period ended March 31, 2013 resulting in a reduction of $1.5 million to the contingent consideration. At June 30, 2013 the Company has recorded a liability of $2.25 million in respect of the additional consideration. At June 30, 2013$2.25 million was held in escrow in relation to additional amounts potentially payable under the acquisition, and this is presented as resticted cash on the condensed consolidated balance sheet. The acquisition of the clinical trial services division of Cross Country Healthcare, Inc has been accounted for as a business combination in accordance with FASB ASC 805 Business Combinations. The following table summarizes the preliminary estimated fair values of the assets acquired and the liabilities assumed: February 15 (in thousands) Property, plant and equipment $ Goodwill* Cash and cash equivalents Accounts receivable Unbilled revenue Prepayments and other current assets Other liabilities ) Liability arising from contingent consideration arrangement ) Net assets acquired $ Cash consideration $ Contingent consideration Amount of total consideration Liabilities included in preliminary purchase price allocationre contingent consideration ) Net assets acquired $ * Goodwill represents the acquisition of an established workforce with experience in the clinical research industry, thereby allowing the Company to enhance its capabilities in global resourcing and FSP and also medical and safety services. Goodwill related to the US portion of the business acquired is tax deductible. Prior Period Acquisitions - Acquisition of PriceSpective On February 28, 2012 the Company acquired 100% of the common stock of PriceSpective LLC (PriceSpective) strategy consulting company for an initial cash consideration of $37.1 million.Headquartered in Philadelphia, and with offices in London, Los Angeles, San Diego, Raleigh and Boston, PriceSpective is a premier consultancy that has a strong reputation for excellence in strategic pricing, market access, Health Economics and Outcomes Research (“HEOR”), due diligence support and payer engagement services. Since PriceSpective’s incorporation in 2003, it has developed strategies for dozens of new product launches, and hundreds of development and in-market products, across 40+ disease areas. Further consideration of up to $15.0 million was payable if certain performance milestones were achieved in respect of periods up to December 31, 2012. On August 13, 2012 the Company paid $5.0 million in relation to performance milestones for the year ended December 31, 2011. On May 29, 2013 the Company paid $10.0 million in relation to the remaining performance milestones for the year ended December 31, 2012. 8 The acquisition of PriceSpective has been accounted for as a business combination in accordance with FASB ASC 805 Business Combinations. The following table summarizes the estimated fair values of the assets acquired and the liabilities assumed: February 28 (in thousands) Property, plant and equipment $ Goodwill* Intangible asset – customer relationships Intangible asset – order backlog Intangible asset – non-compete arrangements Cash and cash equivalents Accounts receivable Unbilled revenue Other current assets Current liabilities ) Liability arising from contingent consideration arrangement ) Net assets acquired $ Cash consideration $ Working capital adjustment ) Contingent consideration Amount of total consideration Liabilities included in preliminary purchase price allocationre contingent consideration ) Net assets acquired $ * Goodwill represents the acquisition of an established workforce with experience in strategic pricing, market access, HEOR, due diligence support and payer engagement services. Goodwill related to the US portion of the business acquired is tax deductible. Prior Period Acquisitions - Acquisition of BeijingWits Medical On February 15, 2012 the Company acquired 100% of the common stock of BeijingWits Medical Consulting Co. Limited (BeijingWits Medical), a leading Chinese CRO, for an initial cash consideration of $9.0 million. BeijingWits Medical offers full-service clinical development capabilities and has a strong track record in clinical trial execution in China. It is a renowned expert in Chinese regulatory processes and a leading advocate of International Conference on Harmonisation Good Clinical Practice (“ICH GCP”) in China. In addition to boosting the Company’s service capabilities in the region, BeijingWits Medical will also strengthen the Company’s presence through the addition of over 100 highly qualified and experienced professionals in Beijing, Shanghai, Chengdu, Guangzhou, Wuhan and Hong Kong. Further consideration of up to $7.0 million may become payable if certain performance milestones are achieved in respect of periods up to December 31, 2013. On June 13, 2013 the Company paid $3.8 million in relation to the remaining performance milestones for the year ended December 31, 2012. At June 30, 2013 the Company has recorded a liability of $3.2 million in respect of the additional consideration. 9 The acquisition of BeijingWits has been accounted for as a business combination in accordance with FASB ASC 805 Business Combinations. The following table summarizes the estimated fair values of the assets acquired and the liabilities assumed: February 15 (in thousands) Property, plant and equipment $ Goodwill* Intangible asset – customer relationships Intangible asset – order backlog Intangible asset – non-compete arrangements 97 Cash and cash equivalents Accounts receivable Unbilled revenue Other current assets Deferred tax liability ) Current liabilities ) Liability arising from contingent consideration arrangement ) Net assets acquired $ Cash consideration $ Contingent consideration Amount of total consideration Liabilities included in preliminary purchase price allocation re contingent consideration ) Net assets acquired $ * Goodwill represents the acquisition of an established workforce with experience in clinical trial execution and regulatory processes in China and is not tax deductible. 4. Restructuring and other items Restructuring and other items recognized comprise: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (in thousands) (in thousands) Restructuring charges $ Other non-recurring items - - Total $ 10 Restructuring Charges Restructuring charges of $4.4 million were recognized during three months ended March 31, 2013 under a restructuring plan adopted following a review by the Company of its operations. Under this restructuring plan the Company announced the closure of its Phase I facility in Omaha, Nebraska. This followed the expansion of the Company’s Phase I facility in San Antonio, Texas and the consolidation of the Company’s US Phase I capabilities in this location. The restructuring plan also included resource rationalizations in certain areas of the business to improve resource utilization. The restructuring charge recognized included $0.5 million in respect of lease termination costs associated with the Omaha facility and $3.9 million in respect of resource rationalizations. During the three months ended June 30, 2013 the Company implemented a further restructuring plan which contains Company resource rationalizations in order to improve operating efficiencies and reduce expenses. A restructuring charge of $4.6 million was recognized during the three months ended June 30, 2013, $0.4 million in respect of lease termination and asset write-down costs and $4.2 million in respect of resource rationalizations. Details of the movement in this restructuring plan recognized are as follows: Workforce Office Reductions Consolidations Total (in thousands) Q1 Plan - Initial provision recognized $ $ $ Q2 Plan - Initial provision recognized Total provision recognised Cash payments ) ) ) Foreign exchange movement (3
